Ingraham, P. J. (dissenting):
The plaintiff brought this action to recover a judgment for the damages sustained by the defendants’ false and fraudulent misrepresentations, and insisted at the Special Term and at this court that the action was for fraud and deceit. It is alleged that the fraud induced the plaintiff to enter into a contract dated the 1st day of February, 1911, for a joint adventure or partnership, to purchase certain letters patent by the terms of which the plaintiff agreed to pay one-half of the amount to be paid to McClintock and the defendants were each to pay one-quarter of said amount. It is then alleged that the defendants represented to the plaintiff that the amount of money necessary to purchase said assignment was the sum of $3,000 and that this was the smallest amount that McClintock would accept for such assignment; that the plaintiff, relying on such representations, entered into an agreement between the parties to this action and McClintock in and by which it was agreed to purchase such patent from McClintock for the sum of $3,000, and the plaintiff paid $1,500 towards the purchase price of said patent; that said representations were false in that the real price paid to McClintock for said patent was $2,000 and not $3,000; that instead of the defendants paying $1,500 towards the purchase price of said patent they paid the sum of *798$500, and that by reason of said false representation the plaintiff paid seventy-five per cent of the purchase price instead of fifty per cent, which he agreed to pay pursuant to the terms of the agreement, and the defendants each paid twenty-five per cent instead of fifty per cent.
These are the only allegations which give to the plaintiff any cause of action. Any other cause of action which could be spelled out of this complaint would be in favor of the corporation. It seems to me that the complaint fails to state the essential facts necessary to establish an action for fraud. There is no allegation that the defendant knew that the representations when they were made were false, that they were made with intent to deceive, that they did deceive, that the plaintiff would not have put up his $1,500 for one-half of the patent or one-half of the stock of a corporation after it was organized if he had known of the facts, or that he was in any way damaged by ■ reason of this representation. I can find no allegation to show that the representations were false when made. There was no representation that defendants had paid McClintock $3,000. There was no allegation that the patents were not worth $3,000, that the plaintiff sustained any damage by reason of his pmchase and no allegation that I can find to justify an action to recover damages for false representations.
I think the order appealed from should be affirmed.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.